 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 646The Henry Bierce Company and Teamsters, Chauf-feurs, Warehousemen and Helpers, Local Union No. 348 a/w International Brotherhood of Team-sters, AFLŒCIO. Cases 8ŒCAŒ21471 and 8ŒCAŒ21995 May 28, 1999 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND BRAME On January 31, 1996, Administrative Law Judge John H. West issued the attached supplemental decision. The Respondent filed exceptions and a supporting brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the supplemental decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and con-clusions as modified and to adopt the recommended Or-der. 1.  Factual background The principal issue in this case, before the Board pur-suant to a remand from the Sixth Circuit Court of Ap-peals,2 is whether the Respondent directly dealt with its employees in violation of Section 8(a)(5)3 based on a withdrawal of recognition from the Union.4 The facts, set forth more fully in the judge™s initial and supplemental decisions, are summarized as follows.  The Respondent and the Union, as the exclusive bargaining representative of the Respondent™s drivers and yardmen,5 were parties to a series of multiemployer collective-bargaining agreements beginning in about 1974.  In 1984, the Respondent withdrew from the multiemployer bargaining unit and negotiated a separate collective-bargaining agreement with the Union, effective May 1, 1984 ,to April 30, 1987 (the Agreement).  Consistent with past practice, the Union did not present the Respon-dent with a written agreement for execution until more than a year after it had been negotiated.  The parties then signed the Agreement, which was effective retroactively to May 1, 1984. At the time the parties negotiated the Agreement, the Respondent™s five drivers were union members and had their union dues deducted from their paychecks.  The Respondent™s yardman, however, was not a union mem-ber and did not have dues deducted.  David Bierce, the Respondent™s general manager, testified that the Respon-dent did not pay the yardman the wage rate specified in the multiemployer agreement and did not include him in the Union™s pension or health plans as the multiemployer agreement required.                                                                                                                       1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are  incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 2 23 F.3d 1101 (6th Cir. 1994). 3 Id. at 1110. 4  See fn. 36, below. 5 The unit description is set forth in the judge™s original decision. See 307 NLRB 622 fn. 2 (1992). During the term of the Agreement, the Respondent hired three drivers and one yardman, but, in violation of the Agreement™s explicit provisions, did not give the Union an opportunity to provide applicants for these job openings and did not notify the Union of the new hires.  Additionally, again in violation of the Agreement, the Respondent did not pay any of the four new employees the contractual wage rates, place them in the Union™s pension or health plans, or make contributions on their behalf to the Union™s charitable or severance funds, as called for in the Agreement.  None of these employees had union dues deducted from their paychecks. Bierce and DeStefano, who is the Union™s vice presi-dent and business agent, met in 1986 and negotiated a 40 cents-per-hour-wage increase under the wage reopener provision of the Agreement.  In early 1987, both the Re-spondent and the Union announced their intention to ne-gotiate a new agreement, and in April 1987 Bierce and DeStefano met twice to negotiate a successor to the Agreement.  DeStefano thereafter was occupied for sometime with other union matters, including, among other things, negotiating 14 other collective-bargaining agreements and conducting a strike against another em-ployer. Consequently, DeStefano did not present Bierce with a written contract to sign until August 1988.  The Respondent™s attorney ultimately notified DeStefano in October 1988 that the Respondent would not sign the contract.6 In the meantime, the Respondent hired one new em-ployee in the latter half of 1987 and three new employees in the first half of 1988.  As with the other recently hired employees, the Respondent neither notified the Union of their hiring nor compensated the employees in accor-dance with the terms of the Agreement.   Nor did any of these employees have union dues withheld from their paychecks.  Additionally, the union steward  retired in December 1987.   No new steward was named. In late September or early October 1988, within ear-shot of David Bierce, employee Thompson, who had been working for the Respondent for a year, stated that ﬁ[i]f we were union, we'd beŠwe would get uniforms.ﬂ This remark prompted employee Boulton, who had been employed by the Respondent for 6 months, to reply,  6 In his original decision, the judge dismissed the allegation that the Respondent had violated Sec. 8(a)(5) and (1) of the Act by refusing to execute the contract presented by the Union.  No party has excepted to this dismissal and it is not before us. 328 NLRB No. 85  HENRY BIERCE CO.  647ﬁYou go ahead and ruin a go
od thing between theŠthe 
relationship between the drivers and the company.ﬂ
7 On November 4, 1988, the Respondent polled its em-
ployees regarding whether they wanted to be represented 
by the Union, and on November 9, the Respondent noti-
fied the Union that it no longe
r recognized the Union as 
its employees™ bargaining representative.  In December, 

the Union filed unfair labor practice charges alleging that 
the Respondent had unlawfully refused to execute the 
successor agreement. 
In March 1989, Bierce, in hi
s office, told driver Mor-
gan, a union member, that the Respondent was going to 

get out of the Union and it wanted to set up a program 
for Morgan under which he
 would receive the same 
benefits and retirement that the Respondent™s other em-
ployees received.  Bierce further stated that the Respon-
dent would permit Morgan to work until he was 60 years 
old and that Bierce wanted him to drop out of the Union.  
Bierce™s father, Lou Bierce, the Respondent™s president,  
then stated that the Respondent was going to get out of 
the Union as Morgan was th
e only employee in the Un-
ion and the Respondent was not ﬁsigning up anybody 
else in the Union.ﬂ
8 2.  Procedural history 
In the Board™s initial decision
 in this proceeding, it 
found, in agreement with the judge, that, inter alia, the 
Respondent had violated Section 8(a)(5) and (1) of the 

Act by polling its employees about whether they desired 
continued union representation, by withdrawing recogni-
tion of the Union, and by dealing directly with Morgan 
concerning terms and conditions of employment.  The 
Board ordered the Respondent, inter alia, to cease and 
desist from its unfair labor practices and to bargain with 
the Union.
9 On appeal of the Board™s 
decision by the Respondent 
and a cross-petition for enforcement,
10 the United States 
Court of Appeals for the Si
xth Circuit rejected the 
Board™s conclusion that the 
Respondent™s poll of its em-
ployees was unlawful due to 
the absence of ﬁsubstantial, 
objective evidence of a 
loss of union supportﬂ
11 that 
would justify conducting a poll. The court found that the 
judge™s permitting the General Counsel to amend the 
complaint on the last day of the hearing to allege the poll 
as unlawful prejudiced the Respondent because it denied 
the Respondent sufficient notice that the lawfulness of 
the poll would be at issue.  The court, nevertheless, af-
                                                          
                                                           
7 307 NLRB at 625. This quotation is
 based on Boulton™s testimony. 
According to Bierce™s testimony, Boulton had stated, ﬁ[I]f you want to 
screw up a good thing over something as stupid as uniforms, get the 
union in here.ﬂ  The differences between the two accounts of this ex-
change do not affect our result. 
8 Id. at 627. 
9 Id. at 622. 
10 Henry Bierce Co. v. NLRB
, 23 F.3d 1101 (1994). 
11 Thomas Industries v. NLRB
, 687 F.2d 863, 868 (6th Cir. 1982), 
quoted in Henry Bierce Co., 307 NLRB 622 fn. 3 (1992). 
firmed the Board™s conclusion that the poll was unlawful 
on the basis that the Respondent failed to give the Union 
advance notice of the poll.  
Thus, the court agreed with 
the Board that the poll ﬁmay not
 serve as the basis for the 
company™s withdrawal of union recognition and subse-

quent direct dealing.ﬂ
12  Characterizing the Respondent™s 
polling as a violation of Section 8(a)(1) alone, rather than 
of Section 8(a)(5) and (1) as the Board had found, how-
ever, the court declined to enforce the 
Board™s order that 
the Respondent bargain with the Union ﬁbased solely on 
the Section 8(a)(1) poll violation.ﬂ
13  The court did not 
rule directly on the Board™s finding that the Respondent™s 

withdrawal of union recognition subsequent to the poll 
violated Section 8(a)(5) and (1).  
With respect to the Board™s  conclusion that the Re-
spondent engaged in unlawful direct dealing with em-

ployee Morgan,  the court remanded the case, for the 
principal purpose of providing the Respondent an ade-
quate opportunity to introduce evidence regarding its 
defense that it had a reasonable, good-faith doubt, based 
on objective evidence apart from the poll results, that the 

Union enjoyed majority support.   We in turn remanded 
the proceeding to the administrative law judge for a hear-
ing and a supplemental decision.  
In his supplemental decision
, the judge reaffirmed the 
recommendations made in his initial decision, finding 

that the Respondent had failed to show that it possessed a 

reasonable, good-faith doubt, based on objective evi-
dence apart from the poll results, that the Union pos-
sessed majority support at th
e time of the Respondent™s 
direct dealing with employee Morgan.
14 The judge again 
 12 23 F.3d at 1104. 
13 Id. at 1110.  
14 The Respondent argues that the ju
dge erred in failing to apply the 
Sixth Circuit™s ﬁloss of supportﬂ test to the question of the lawfulness of 
the withdrawal of recognition.  Co
ntrary to the Respondent, we find 
that the test applied by the judge, as noted above, is the one required 
under the court™s remand order. In its decision, the court noted that the 
second defense the Respondent raised 
to the direct dealing allegation 
was ﬁits reasonable good-faith doubt, based on objective evidence apart 
from the poll results, th
at the union still enjoyed 
majority
 support.ﬂ 23 
F.3d at 1109 (emphasis added). Concl
uding that ﬁthe company did not 
have an adequate opportunity to assert its second defense, i.e., ﬁto ad-

duce evidence in support of its alternative, `good-faith™ defense,ﬂ  id. at 
1104, the court remanded the direct dealing allegation to the Board to 
provide the Respondent that opportunity. In a footnote, the court noted 
that the administrative law judge 
had addressed the Respondent™s good-
faith doubt defense ﬁnot . . . in the 
context of the direct dealing allega-
tion but in determining the poll™s substantive validity.ﬂ Id. at 1109 fn. 3.  
The court observed that, in so doing, the judge had not applied the 
ﬁcorrect standard 
for determining a poll™s validity
Šsubstantial, objec-tive evidence of 
a loss
 of support for the union.ﬂ Id. (first emphasis 
added). In making this statement, 
the court was not signaling that the 
loss of support test, which the Sixt
h Circuit has found appropriate in 
such cases as Thomas Industries
 in deciding whether an employer is 
justified in polling its employees concerning union representation, was 
to be applied on remand to the direct
 dealing allegation. See discussion 
of Sixth Circuit precedent in 
NLRB v. Hollaender Mfg., Co
., 942 F.2d 
321, 325 (6th Cir. 1991), cert. denied 112 S.Ct. 1168 (1992).  Rather, 
the court was pointing out the judge
™s error in addressing the polling 
issue. In any event, we note that the Supreme Court™s subsequent deci-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 648concluded that the Respondent had violated Section 
8(a)(5) and (1) by polling its employees in November 
1988 regarding union representation without giving ad-
vance notice to the Union, by withdrawing recognition 
from the Union the same month, and by dealing directly 
with employee Morgan concerning terms and conditions 
of employment in March 1989.
15  The judge recom-
mended, inter alia, that the 
Respondent cease and desist 
from its unfair labor practices and recognize and bargain 

with the Union. 
3.  The judge™s decisions 
a.  The judge™s initial decision 
In his initial decision, the judge had addressed the Re-
spondent™s various grounds for its assertion of good-faith 

doubt, and found that the Respondent failed to show that 
it possessed a reasonable good-faith doubt, based on ob-
jective evidence, that the Union retained majority sup-
port.
16 Rejecting the Respondent™s contention, for which 
it cited 
Thomas Industries v. NLRB
,17 that the decline in 
the number of its employees having union dues withheld 
from their paychecks demonstrated loss of union support, 

the judge noted that the Respondent was to some degree 
responsible for this decline 
because, contrary to its obli-
gations under the Agreement, the Respondent had not 
notified the Union about the new hires.  The judge fur-
ther noted that, as 
Thomas Industries
 itself acknowl-edged, a low percentage of employees using dues check-
off does not necessarily show a loss of union support, 
because checkoffs are voluntary. The judge further dis-
tinguished 
Thomas Industries
, noting that, in addition to 
a decline in dues checkoffs, the employer there had other 
objective evidence of employee dissatisfaction: at least 
one-third of the employees had made negative comments 
about the union and some employees, including six union 
officials, had resigned from it. In contrast, the judge 
found that in this case there was only one negative em-
ployee comment made about the UnionŠBoulton™s 
negative response to Thompson™s statement that the em-

ployees would get uniforms ﬁif we were unionﬂŠand, 
further, that Bierce testified that no other employee com-
plained to him about the Union or otherwise indicated 
                                                                                            
                                                           
sion in Allentown Mack Sales and Service, Inc. v. NLRB
, 118 S.Ct. 818 
(1998), upheld the Board™s ﬁgood faith reasonable doubtﬂ test and 
rejected the view adopted by the Sixth Circuit in 
Thomas Industries
 that 
a lower standard must be applied 
to polling of employees. See fn. 29 
and accompanying text, below. 
15 We do not adopt the judge™s conclusion that the Respondent™s 
polling of its employees concerni
ng union representation without giv-
ing advance notice to the Union violated Sec. 8(a)(5). As noted above, 
the court of appeals found this conduct to violate only Sec. 8(a)(1). 

Accepting the court™s finding as the law of the case, we find that the 
Respondent™s polling its employees 
without giving advance notice to 
the Union violated Sec. 8(a)(1). 
16 See 307 NLRB at 631Œ632. 
17 See fn. 11, supra. 
dissatisfaction with the Union.
18 Even considering 
Bierce™s testimony that th
e Respondent was employing 
several new hires, the judge concluded that these factors 
did not amount to additional objective evidence of em-
ployee dissatisfaction with the Union. 
Regarding the various instances of union inaction cited 
by the Respondent, the judge further found  that this evi-

dence did not support a conclusion that the Union had 
abandoned its representative status.  Thus, although the 
Union had not filed grievances or sought arbitration, the 
judge found that Respondent had not shown that the Un-
ion had any reason to do so, as the Respondent had not 
demonstrated that the Union had knowledge of the Re-
spondent™s contract breaches or its discharge of one em-
ployee, or that the discharge would, in any event, have 
sparked a grievance.   Furthe
r, there was no evidence that 
any employee had sought the Union™s assistance and not 

received it.  Consequently, the judge f
ound that the Re-spondent had failed to establish that it had a good-faith 
doubt of the Union™s majority status reasonably premised 
on objective considerations, or that it had even met the 
less stringent ﬁloss of supportﬂ test, which the Respon-
dent maintained was applicable. 
b.  The judge™s su
pplemental decision 
In his supplemental decision
, the judge noted that at 
the hearing on remand, the Respondent called only one 
witness, David Bierce, to provide evidence, other than 
the poll, of an objective basis for good-faith doubt, and 
that Bierce™s testimony ﬁwas 
basically nothing more than 
a 'rehash' of evidence introduced at the [initial] hearing.ﬂ  
The judge observed that th
e few new matters Bierce 
raised were merely additional events or conduct (such as 
the Respondent™s breaches of
 the collective-bargaining 
agreement) of the sort found, in the initial decision, not 

to provide a basis for good-faith doubt of majority sup-
port.  He essentially reaffirmed his conclusion that such 
matters were insufficient, noting that an employer may 
not reasonably rely on employee turnover in a non-strike 
situation,
19 an absence of employee comments expressing 
support for the Union, empl
oyees™ failure to authorize 
dues deduction, or the fact th
at some employees (here, as 
Bierce testified, four employees) have never met the Un-
ion™s business agent as evidence that employees no 
longer desire union representation. The judge further 
noted that absent a showing that the Union was ignoring 
a substantial number of employee grievances, its failure 
to file grievances did not establish inactivity or indiffer-
ence on the part of the Unio
n.  In general, the judge 
found  the Respondent™s reliance on union inactivity as 

justification for its withdrawal of recognition to be  fa-
 18 We also note that Thompson™s statement that the employees would 
get uniforms ﬁif we were unionﬂ is
 a prounion statement. Thus, the 
Respondent has adduced one proun
ion statement and one antiunion 
statement as evidence of loss of majority support. 
19 We express no view here regardi
ng the judge™s apparent differen-
tiation between turnover during a stri
ke and in a nonstrike situation. 
 HENRY BIERCE CO.  649tally undermined by the fact that the Respondent was 
operating in continuous breach 
of the AgreementŠa fact 
of which the union had neither actual nor constructive 

notice. In sum, the judge again concluded that the factors 
cited by the Respondent did not constitute sufficient ob-
jective considerations to warrant a good-faith doubt of 
the Union™s continued majority status.
20 4.  Conclusions and rationale 
In agreeing with the judge™s 
conclusions, we adopt and 
elaborate on the judge™
s reasoning as follows. 
At the outset, it is important to note that the court of 
appeals, in reviewing the original record in this case, did 

not sustain the Respondent™s good-faith doubt of major-
ity status defense.  Rather, the court remanded the pro-
ceeding to provide the Respondent 
an opportunity
 to introduce additional evidence in order to establish this 
defense.   Consequently, the Respondent™s complete fail-
ure to introduce any legally significant additional evi-
dence on remand leads to the conclusion that, under the 
court™s view of the case, 
the Respondent has failed to 
establish this defense. 
As we have seen, the Respondent™s asserted doubt of 
the Union™s majority status was based, in large measure, 
not on the unit employees' manifestations of their views 
regarding the Union but rather, on the Respondent™s 
treatment of them, which was marked by a continuous 
disregard for their rights under the contract.  Thus, start-
ing in 1984, as the Respondent hired new employees, it 
failed to pay them the wages and benefits called for un-
der the Agreement.  This violation of their rights by the 
Respondent, coupled with the employees' choice not to 
exercise their option to have their dues paid to the Union 
by means of a payroll deduction, apparently justified to 
the Respondent a conclusion that they were ﬁnonunionﬂ 
employees.  On the other hand, the Respondent™s longer-
tenured unit employees, who 
received contractual wages 
and benefits and authorized dues checkoff, the Respon-

dent regarded as ﬁunionﬂ employees. The Respondent 
expressed this categorizati
on of employees repeatedly: 
 At the outset of the 1984 negotiations, five of the six 
employees within the unit (83%) had been checking off 
                                                          
                                                           
20 The Board™s remand Order actually framed the issue as whether, at 
the time of its direct dealing, the Respondent ﬁpossessed a reasonable, 
good-faith belief, based on objective evidence apart from the poll re-
sults, that the Union lacked majority support.ﬂ In his supplemental 

decision, the judge referred to bot
h ﬁgood faith doubtﬂ and ﬁgood faith 
belief.ﬂ Regardless of the difference 
in terminology, only a single stan-
dard was intended. In fact, in 
Celanese Corp. of America,
 95 NLRB 
664 (1951), the principal source of the Board™s good-faith doubt stan-
dard, the Board referred both to wh
ether an employer ﬁin good faith 
believedﬂ that a union ﬁno longer re
presented a majority of the employ-
eesﬂ (id. at 671) and to whether an employer possessed a ﬁgood faith 
doubt of majorityﬂ (id. at 673, cita
tion omitted). As explained below, 
we are now bound to apply the good-faith
 doubt standard in the manner 
that it has been interpreted by the Supreme Court in 
Allentown Mack 
Sales & Service v. NLRB
, 118 S.Ct. 818 (1998). 
dues and had been members of Local 348.
21 . . . [A]s of 
the date of the 1986 wage reopener negotiations, Re-
spondent had in its employ three 
union
 employees 
(Morgan, Bauch, and McAninach) and three 
non-union
 employees (Walker, Noel, and George).
22 . . . Mr. Mor-
gan was the 
sole union employee left
 at the time 
[Bierce] had the [March 1989] conversation with him.
23  Thus, the Respondent has made a wholly self-serving 
division of the bargaining unit between more senior ﬁun-
ion employeesﬂ and newer ﬁnonunionﬂ employees.  Each 
of the unit employees, regardless of when hired, was a 
member of the bargaining unit and thus covered by the 
contracts between the Respondent and the Union.  Even 
disregarding for the moment th
e fact that such a division 
was a fundamental breach of th
e terms of the Agreement, 
this distinction contributes nothing to a showing that the 
Respondent had a reasonable, good-faith doubt, based on 
objective evidence, that the Union still enjoyed majority 
support.  The newer employees™ passive acceptance of 
the terms and conditions of employment provided by the 
Respondent does nothing to demonstrate those employ-
ees' own views regarding union representation. Indeed, 
because the Respondent failed to comply with its con-
tractual obligation to notify 
the Union of vacancies and 
new hires, there is no reason to believe the employees 

knew they were entitled to be paid the contractual wages 

and benefits.  Additionally, that some employees did not 
authorize the Respondent to deduct their union dues di-
rectly from their paychecks does not establish that they 
were not union members and is irrelevant to the issue of 
whether they did or did not support the Union.
24 With respect to the Respondent™s reliance on the num-
ber of employees it claims were not union members, it is 
well settled that unit employees™ nonmembership in a 
union does not establish that those employees do not 
want the Union to be their collective-bargaining repre-
sentative.
25 Thus, even assuming that the Respondent 
succeeded in demonstrating 
that the employees hired 
after 1983 did not join the Union, the Respondent would 
still have failed to establish a sound basis for inferring 
that those employees did not desire to have the Union as 
their bargaining representative. Employees can have 
many reasons for desiring union representation but not to 

be union members.  An empl
oyee™s decision to become a 
 21 R. Br. at 30. 
22 Id. at 12 (emphasis added). 
23 Tr. at p. 387 (testimony of David Bierce) (emphasis added). 
24 See, e.g., Gulfmont Hotel Co., 147 NLRB 997, 1001Œ1002 (1964), 
enfd. 362 F.2d 588 (5th Cir. 1966). 
25 See, e.g., 
Washington Manor Nursing Center (North)
, 211 NLRB 
324, 329 (1974), enfd. 519 F.2d 750 (6th Cir. 1975); 
Harpeth Steel, 
Inc
., 208 NLRB 595 (1974); 
Terrell Machine Co
., 173 NLRB 1480, 
1481 (1969), enfd. 427 F.2d 1088, 1090 (4th Cir. 1970), cert. denied 
398 U.S. 929 (1970); 
NLRB v. Koenig Iron Works, Inc
., 681 F.2d 130, 
138 (2d Cir. 1982); 
Retired Persons Pharmacy v. NLRB
, 519 F.2d 486, 
490 (2d Cir. 1975). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 650union member or to refrain from doing so is protected by 
the Act as a private matter.
26 The Respondent also relies heavily on its own viola-
tions of its agreement with the Union and the Union™s 
failure to object to these violations.  Thus, the Respon-
dent notes that, as new employees were hired into the 
unit, it failed to pay them the wages and benefits which it 

had negotiated in the Agreement, and failed to notify the 
Union of job openings and new hires, as the Agreement 
required. 
We reject this reasoning as lacking in merit and con-
trary to the policies underlying the Act.  We agree with 

the judge that the Respondent™s violation of its own con-
tractual obligations to notify the Union of job openings 
and new hires undermines rather than fortifies its posi-
tion.  The Union was entitled to rely on the Respondent 
to fulfill its contractual commitments and notify the Un-
ion about job openings and new hires.  Indeed, the statu-
tory objective of industrial
 peace would scarcely be at-
tainable unless unions and employers could exercise a 

degree of prudent reliance on their contractual partners to 
abide by their word. The Respondent defaulted on its 
obligation to do so and its recitation of the extent to 
which it failed to keep its word, largely by depriving its 
own employees of benefits accruing to them under the 
Agreement, does not, and cannot, put it in a more favor-
able position than it would be had it abided by the con-
tract.27  Accordingly, the Union™s failure to challenge the 
terms and conditions of employment provided to em-
ployees whose very employment the Respondent, con-

trary to its contractual obliga
tion, had failed to bring to 
the Union™s attention is not an objective good-faith basis 
for the Respondent™s asserted doubt of the Union™s ma-
jority status. 
Moreover, as a matter of policy, to find that the Re-
spondent could establish its good-faith doubt of the Un-
ion™s majority status through its bad faith in failing to 
carry out its various contractual commitments would be 
antithetical to the Act™s purposes of promoting industrial 
peace and furthering collectiv
e bargaining.  A holding 
that lack of union opposition to an employer™s failure to 
live up to its contractual commitments could constitute 
objective grounds for a good-faith doubt of the Union™s 
continued majority support  and the employer™s with-
drawal of recognition would provide employers with an 
incentive to violate their co
llective-bargaining agree-
ments.  In addition, as noted above, such a view would 
vitiate the statutory objectiv
e of industrial peace.  Ac-
                                                          
                                                           
26 The same reasoning applies to the Respondent™s argument that the 
Union™s failure to submit the succe
ssor agreement for ratification is 
evidence of loss of majority support.  Ratification is an internal union 
matter. 
27 This would be our conclusion regardless of our view of the Un-
ion™s role on this matter, i.e., whether the Respondent was taking ad-
vantage of an overworked and thinly
 stretched union business agent or 
whether DeStefano should have pursu
ed the unit employees™ interests 
with greater vigor. 
cordingly, we find on this basis also that the Respon-
dent™s breaches of the Agreem
ent fail to support its as-serted good-faith doubt of the Union™s majority status. 
We also reject the Respondent™s other asserted indica-
tions of the Union™s inactivityŠi.e., that no new steward 
was appointed after the stew
ard™s retirement in Decem-
ber 1987, that the Union failed to submit the agreement 
assertedly reached in 1987 fo
r employee ratification,  and 
that the Union did not file grievancesŠas support for the 
Respondent™s good-faith doubt defense. These and simi-

lar concerns are purely internal union matters and beyond 
the Respondent™s purview.  Unit employees, if dissatis-
fied with the Union™s perfor
mance in these or other ar-
eas, may petition for an election to oust it as their collec-

tive-bargaining representative.  Thus, the Union, while 
answerable to employees™ ju
dgment of its performance 
of its duties, is not answerable to an employer™s ﬁdissatis-

factionﬂ with its efforts on the employees™ behalf.  This 
is even more self-evident 
when, as here, the employer 
itself has consistently and deliberately denied the em-

ployees the benefits of the contract.  Thus,  the Union™s 
performance does not provide the Respondent with a 
legitimate basis for good-faith doubt of the Union™s ma-
jority status.   Moreover, as 
a matter of fact, the Union™s 
active engagement in three sets of contract negotiations 
on behalf of the unit between 1984 and 1987,  i.e., nego-
tiations concerning the Agreement, the 1986 wage re-
opener, which resulted in a sizable wage increase, notifi-
cation of intent to negotiate a new agreement with the 
Respondent, and negotiations toward a successor to the 
Agreement, belies the Respondent™s contention of union 
inactivity. 
In sum, we agree with the 
judge that the Respondent 
failed to show that it possessed a reasonable, good-faith 
belief, based on objective evidence apart from the poll 

results, that the Union lacked majority support at the time 
of the Respondent™s direct dealing with employee Mor-
gan. Moreover, our conclusion is not altered by the Su-
preme Court™s decision in 
Allentown Mack Sales Service, 
Inc. v. NLRB
,28 which issued subsequent to the judge™s 
supplemental decision. In 
Allentown Mack
, the Court 
found that the Board™s ﬁgood faith reasonable doubtﬂ test 
was rational and consistent with the Act
29 but that the 
Board™s finding that the employer in that case lacked 
such a doubt was not supported by substantial evidence 
 28 522 U.S. 359 (1998). 
29 The ﬁgood faith reasonable doubtﬂ 
at issue there was asserted as 
the employer™s justification for its
 polling of employees to determine 
their support for the incumbent union. The Court rejected the em-
ployer™s contention that it was irrati
onal for the Board to require as high 
a standard for permitting an employer 
to conduct a poll as was required 
for allowing an employer to withdraw recognition of the union. In the 

present case, it is the Respondent™s withdrawal of recognition and sub-
sequent direct dealing with employee
s, not the Respondent™s poll, that 
is currently at issue. There is no c
ontention that the Board™s use of the 
ﬁgood faith reasonable doubtﬂ test fo
r the Respondent™s withdrawal of 
union recognition is irrational.  HENRY BIERCE CO.  651on the record as a whole. In determining whether sub-
stantial evidence supported the Board™s finding, the 
Court held that ﬁdoubtﬂ meant ﬁuncertaintyﬂ rather than 

ﬁdisbeliefﬂ so that the test 
could be phrased in terms of 
whether the employer ﬁlacked 
a genuine, reasonable un-
certainty about whether [the union] enjoyed the continu-

ing support of a majority of unit employees.ﬂ
30 The Court found unreasonable the Board™s rejecting, as support for 
the employer™s ﬁreasonable d
oubt,ﬂ statements of em-
ployees Bloch and Mohr reporting antiunion sentiments 
of other unit employees. The 
Court indicated that the Board could not flatly reject all employee reports of 
other employees' antipathy towa
rd the union. Rather, the 
Court stated:  [While] the Board is entitled to be skeptical about the 
employer™s claimed reliance on second-hand reports 
when the reporter has little basis for knowledge, or has 

some incentive to mislead . . . that is a matter of logic 
and sound inference from all the circumstances, not an 
arbitrary rule of disregard. . . .
31  In finding Mohr™s statement probative, the Court noted 
that the issue was ﬁnot whet
her Mohr™s statement clearly 
establishes a majority in opposition to the union, but 
whether it contributes to a reasonable uncertainty 
whether a majority in favor of the union existed.ﬂ
32 The 
Court also held that the Board erred in disregarding, as 
supporting the employer™s r
easonable doubt, employee 
Marsh™s statement that ﬁhe wa
s not being represented for 
the $35 he was paying.ﬂ
33 The Court concluded that 
Bloch™s and Mohr™s statements indicating other employ-
ees™ antiunion sentiments, coupled with Marsh™s state-
ment and the antiunion statements of seven employees 
that the Board acknowledged,
 compelled a finding that 
the employer had reasonable, good-faith grounds to 
doubt the union™s majority support. Accordingly, the 
Court reversed the court of appeals' decision upholding 
the Board™s finding that the employer™s polling of its 
employees violated Section 8(a)(5) and (1) of the Act. 
The present case is quite unlike 
Allentown Mack
. Here 
we are not rejecting any employee statements asserted to 

show the Respondent™s good-faith doubt of the Union™s 
majority status. Indeed, the only employee statement 
asserted to show union disaffection was Boulton™s nega-
tive response to Thompson™s suggestion that the employ-
                                                          
                                                           
30 522 U.S. at 367. The Court, nevertheless, continued, at times, to 
use the terminology ﬁgood faith reasonable doubtﬂ to refer to the test. 
See, e.g., id. at 371, 379.  
31 Id. at 379. The Court further stated that the ﬁsame is true of Board 
precedents holding that ‚an employee™s statements of dissatisfaction 

with the quality of union representa
tion may not be treated as opposi-
tion to union representation,™ and that ‚an employer may not rely on an 
employee™s anti-union sentiments, e
xpressed during a job interview in 
which the employer has indicated th
at there will be no union.™™™ Ibid. 
(citations omitted.) 
32 Id. at 371. 
33 Id. at 369. 
ees would get uniforms ﬁif we were union.ﬂ
34 Rather, as discussed above, we reject the Respondent™s other as-
serted grounds for its good-faith doubtŠlargely, the Re-
spondent™s violations of its contract and the Union™s in-
action in opposing such violations. Moreover, we find 
that the Respondent™s asserted basis for its withdrawal of 
recognition and direct dealing fails to meet the requisite 

test, regardless of whether that test is phrased in terms of 
ﬁgood faith reasonable doubtﬂ of the Union™s majority 
support or ﬁgenuine, reas
onable uncertainty about 
whether the Union enjoyed the continuing support of a 
majority of unit employees.ﬂ 
Accordingly, we agree that 
the Respondent therefore viol
ated Section 8(a)(5) and (1) 
by withdrawing recognition from the Union in November 
1988,
35 and by dealing directly with employee Morgan 
concerning terms and conditions of employment in 
March 1989.
36 5. The propriety of a bargaining order 
We also adopt the remedy recommended by the judge, 
including the requirement that the Respondent recognize 
and, on request, bargain with the Union. We believe that 

this remedy is not only proper but is also ultimately con-
sistent with the court™s decisi
on remanding the case to us. 
As noted above, in its decision, the court declined to en-
force the Board™s order requiring the Respondent to bar-
gain with the Union ﬁbased 
solely
 on the Section 8(a)(1) 
poll violationﬂ because ﬁthe
 Board made no factual find-
ings and did not explicitly conclude that there was a 
causal connection between the 
alleged unfair labor prac-
tices, including the poll, and the probability that no fair 
election could be held.ﬂ
37 We do not interpret the cour
t™s decision as precluding 
the issuance of a bargaining or
der if we were to find, as 
we do, that the Respondent™s withdrawal of recognition 
 34 See fns. 7 and 18, supra, and accompanying text. 
35 As noted above, the court of app
eals did not expressly rule on our 
prior finding that the Respondent™s 
withdrawal of recognition violated 
Sec. 8(a)(5), although it did conclude that the Respondent™s poll ﬁmay 
not serve as the basis for the company™s withdrawal of union recogni-

tion.ﬂ  23 F.3d at 1104.  We conclude
 that the withdrawal of recogni-
tion allegation is before us even 
though it was not expressly mentioned 
in the court™s remand order.  The withdrawal of recognition issue and 
the direct dealing issue, which the court expressly remanded, are 
closely linked, because both are ba
sed on the premise that the Respon-
dent breached its obligation to bargai
n with the Union as the exclusive representative of the unit employees.  Had the court determined that the 
Respondent™s withdrawal of recogn
ition from the Union in November 
1988 was not unlawful, the court woul
d have reversed our additional 
finding that the Respondent™s direct dealing with employee Morgan in 
March 1989 violated Sec. 8(a)(5), rather than remanding the direct 
dealing issue to us, as no basis woul
d have existed on which to base a 
finding that the Respondent™s direct 
dealing violated Sec. 8(a)(5).  
Moreover, had the Respondent, in th
e hearing on remand, established 
its ﬁgood-faith doubtﬂ defense, that defense, unless based on events 
subsequent to the Respondent™s wit
hdrawal, would have
 applied to both violations. 
36 As noted above, the court previously affirmed our conclusion that 
the Respondent violated Sec. 8(a
)(1) by polling its employees without 
affording the Union advance notice of the poll. 
37 23 F.3d at 1110 (emphasis added). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 652from the Union and its direct dealing with employee 
Morgan violated Section 8(a)(5) and (1).  In our view, 
the court discussed only whether a bargaining order 
should issue based on the ﬁproceduralﬂ polling violation.  
At this juncture, however, a finding that the Respondent 
violated Section 8(a)(5) and (1) in two respects also sup-
ports our order that the Respondent bargain with the Un-

ion on request. 
We note respectfully that the cases the court cited in its 
discussion of the propriety of the bargaining order based 
on a violation of Section 8(a)(1) involved 
Gissel38 bar-gaining orders and set forth conditions for the issuance of 
such bargaining orders based on violations of Section 
8(a)(1) and (3).
39  A 
Gissel bargaining order remedies the 
unfair practices of an employer that, unlike the Respon-
dent, lacks a preexisting obligation to recognize and bar-
gain with a union. In 
Caterair International
,40 the Board 
reaffirmed its longstanding practice of issuing bargaining 
orders against employers that unlawfully withdraw rec-
ognition from unions with which they have a preexisting 
bargaining relationship.  
Caterair
 also delineates the 
fundamental difference in intent, circumstances, and type 
of Board authority at issue between a 
Gissel order and an 
order requiring the employer to re-establish a previous 
bargaining relationship.  A 
Gissel 
order establishes a new 
obligation of an employer to
 recognize and bargain with 
a union when, during a union organizing effort, the em-
ployer has committed ﬁserious unfair labor practices that 
interfere with the election process and tend to preclude 
the holding of a fair election.ﬂ
41  A 
Gissel bargaining 
order is an extraordinary 
remedy precisely because it 
does not restore the status quo that existed before the 
unfair labor practice occurred.  It is this type of order, 
relating to circumstances in which a fair election cannot 
be held, that the court has described. 
Our bargaining order based on the Respondent™s with-
drawal of recognition and direct dealing here, however, 
is not a 
Gissel bargaining order.  Rather, this type of or-
der merely requires the Respondent to resume compli-
ance with its preexisting bargaining obligation, which it 
had repudiated without a lawful basis.  It does not occur 
in the context of a union™s attempt to establish a relation-
ship with a stranger employer, but in the context, in this 
case, of a bargaining relations
hip of over 20 years™ dura-
tion.  Thus, our order here, unlike a 
Gissel order, merely 
requires restoration of the status quo anteŠthe bargain-
ing relationship between the Union and the Respon-
dentŠand is based on violations of Section 8(a)(5) and 
                                                          
                                                           
38 NLRB v. Gissel Packing Co
., 395 U.S. 575 (1969). 
39 See Indiana Cal-Pro, Inc. v. NLRB,
 863 F.2d 1292, 1300 (6th Cir. 
1988) (setting forth three conditions 
under which ﬁa bargaining order is 
proper as a remedy for section 8(a)(1) violationsﬂ), cited in 
M.P.C. Plating, Inc. v. NLRB
, 912 F.2d 883 (6th Cir. 1990), cited in 
Henry 
Bierce Co., above, 23 F.3d at 1110. 
40 322 NLRB 64 (1996).  
41 395 U.S. at 594. 
(1), not solely on violations of Section 8(a)(1) and (3).  

Thus, as more fully explained in 
Caterair,
 we find an 
order requiring the Respondent to recognize and bargain 

with the Union to be the ap
propriate remedy for the Re-
spondent™s unlawful withdrawal of recognition from the 
Union.
42 The Sixth Circuit expressly a
ffirmed the propriety of a 
bargaining order in substantially identical circumstances 

to those present here in 
NLRB v. Hollaender Mfg. Co.
43  The court noted that, under 
Supreme Court precedent, the 
ﬁBoard must fashion an order that serves as ‚a remedy 
designed to restore, so far as possible, the status quo that 
would have obtained but for the wrongful act.™ﬂ
44  Af-
firming the Board™s finding that the employer had unlaw-
fully withdrawn recognition of the union, the Sixth Cir-

cuit enforced the Board™s ba
rgaining order, stating: 
 Hollaender refused to recognize, or bargain with, the 

Union after unilaterally (a
nd unlawfully) determining 
that the Union lacked majority support . . . [T]he 

Board™s directives ordering Hollaender to ﬁcease and 
desist from refusing to recognize and bargain collec-
tivelyﬂ with the Union, and to ﬁrecognize and bargain 
with [the Union] as the exclusive representative of the 

employees,ﬂ restore the status quo by reestablishing the 
bargaining relationship between Hollaender and the 
Union.
45  Accordingly, for the foregoing
 reasons as well as those 
set forth in 
Caterair
, we find that the Respondent™s un-
lawful withdrawal of recognition from the Union and its 
subsequent unlawful direct 
dealing with an employee 
warrant, under Sixth Circuit as well as Board precedent, 
issuance of a bargaining order 
to restore the status quo ante. ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, The Henry Bierce Co., Ak-
ron, Ohio, its officers, agents, successors and assigns, 
shall take the action set forth in the Order. 
 MEMBER BRAME
, dissenting in part. 
The facts here are simple: 
 42 We therefore disagree with our dissenting colleague™s characteri-
zation of the order directing the Re
spondent to resume bargaining with 
the Union as an ﬁextrao
rdinary remedy.ﬂ Rather
, it is the normal and 
appropriate remedy, required in order 
to reestablish a relationship that 
was unlawfully broken off by the employer. 
43 942 F.2d 321 (6th Cir. 1991), cert. denied 112 S.Ct. 1168 (1992). 
44 Id. at 327, quoting 
NLRB v. Rutter-Rex Mfg. Co
., 396 U.S. 258, 
265 (1969). 
45 Id. at 328; See also 
NLRB v. Williams Enterprises
, 50 F.3d 1280, 
1289 (4th Cir. 1995) (ﬁwhen a . . . company refuses to recognize or 
bargain with an incumbent union, on
ly an affirmative bargaining order 
can restore the status quo anteﬂ). 
 HENRY BIERCE CO.  653In about 1974, the Respondent recognized the Union 
as the exclusive bargaining representative of its drivers 
and yardmen. Their most r
ecent collective-bargaining 
agreement, effective May 1984 through April 1987, re-
quired the Respondent to pay specific wages and bene-
fits, make payments to the Union™s health and benefit 
plan for each employee in the unit, give the Union an 

opportunity to provide applicants for job openings, and 
notify the Union when it hired new employees.  
The Respondent flagrantly violated its obligations, 
paying the contract wages and benefits only to drivers 

who had been in the unit as of the signing of the collec-
tive-bargaining agreement, negotiating individually with 
new hires as to the terms and conditions of their em-
ployment, and failing to notify the Union of job openings 
or new employees. By November 1988, when the Re-
spondent unlawfully polled its employees to ascertain 
whether they desired representation by the Union, only 
one of the seven unit members was being paid according 
to the collective-bargaining
 agreement.  Immediately 
after taking the poll, the Respondent withdrew recogni-
tion from the Union. 
Meanwhile, the Union accepted
 payments for a declin-
ing number of employees, failed to check on the new 
employees in the employer™s work force and failed to 
replace a departing steward. I
ndeed, it finally took action 
only after the Respondent conducted the illegal poll and 
withdrew recognition.   
My colleagues, having found the withdrawal of recog-
nition unlawful, apply the Board™s traditional rules of 
decision and order the Respo
ndent to recognize the Un-
ion as the unit employees' collective-bargaining represen-

tative and bargain with it concerning their terms and 
conditions of employment. 
Unfortunately, over 10 y
ears have passed since the 
events relevant to this case occurred. In all probability, 

not a single individual currently in the unit had a voice in 
choosing the Union as his co
llective-bargaining represen-
tative or is even aware of th
e Union™s role as collective-
bargaining representative. Thus, my colleagues™ order 
imposes on these employees an obligation and a relation-

ship that they had no part in choosing.  
My colleagues™ decision also
 forecloses the employees 
from continuing their 12-year practice of negotiating 
individually with the employer, bars them from selecting 
a new collective-bargaining representative for possibly 3 
years or longer,
1 and, in the interim, requires that their 
                                                          
                                                                                             
1 Under established Board precedent,
 an employer that unlawfully 
withdraws union recognition normally is required to recognize and 
bargain with the union for a ﬁreasonable period,ﬂ during which period a 
representation petition cannot be
 maintained. See, e.g., 
Lee Lumber &
 Building Material Corp
., 322 NLRB 175, 178 (1996), affirmed in part, 
remanded in part 117 F.3d 1454 (D.C. Cir. 1997); 
Caterair Interna-tional, 322 NLRB 64, 67Œ68 (1996). If bargaining results in a collec-
tive-bargaining agreement, a represen
tation petition is further barred for the duration of the agreement, not 
to exceed 3 years, except for a 30-
day ﬁwindowﬂ period starting 90 days 
before contract expiration. See 
terms and conditions of employment be altered to reflect 
whatever agreement is reached between the Respondent 
and a union that they did not select. 
Were we a court of law, we would refuse to enforce an 
order that violates the concep
ts of fundamental justice. 
Were we a court of equity, we would refuse to grant eq-
uity to a party that had rested on its rights. We are nei-
ther. We are, however, an 
agency whose charter is Sec-
tion 7 of the Act, which provides, in pertinent part:  
 Employees shall have the right . . . to bargain collec-
tively through representatives of their own choosing, 
and . . . shall also have the right to refrain from any or 
all such activities [emphasis added]. 
 Thus, our core mandate is the protection of employee rights. 

As the D.C. Circuit has observed, ﬁemployee freedom of 
choice [is] a matter at the very center of our national labor 

relations policy.ﬂ
2  Indeed, 
 [O]ne of the fundamental rights under the Act which 

the Board is charged with protecting is employees' right 
to choose their bargaining representative, as well as the 
ﬁright to refrainﬂ from collective bargaining.
3  In this unusual case, where the duration between the con-

duct at issue and our entry of a remedial order is extraordi-
narily great, to impose a union on the Respondent™s unsus-
pecting employees denies them their fundamental right to 
choose. A bargaining order is an ﬁextraordinaryﬂ remedy, 
which requires an explanation of why it is appropriate 
ﬁgiven the facts of . . . [each] particular case.ﬂ  
Lee Lumber 
Building Material Corp. v. NLRB
, supra at 1461. 
  The Board has not explained why the order in the case is 

appropriate because, under thes
e facts, it cannot. Therefore, 
in faithfulness to our Congressional mandate, we should 

recognize the Section 7 rights of the unit employees and 
decline to enter an order compelling them to accept repre-
sentation by a union that they have not chosen. 
 Paul C. Lund, Esq., 
for the General Counsel
. Keith Pryatel, Esq. (Millisor & Nobil), 
of Akron, Ohio, for the 
Respondent. Robert DeStefano, 
of Akron, Ohio, for the Charging Party
. SUPPLEMENTAL DECISION 
JOHN H. W
EST, Administrative Law Judge.  In my decision 
in this proceeding, issued Febr
uary 6, 1991, it was concluded, 
as here pertinent, as follows: 
 4.  By withdrawing recognition from the Union in No-
vember 1988, Respondent refused to bargain with the Un-

ion in violation of Section 8(a)(5) and (1) of the Act. 
 General Cable Corp
., 139 NLRB 1123 (1962
); Peoples Gas System, 
Inc. v. NLRB
, 629 F.2d 35, 45 fn. 17 (D.C. Cir. 1980). 
2 Conair Corp. v. NLRB
, 721 F.2d 1355, 1377Œ1378 (D.C. Cir. 
1983), cert. denied 467 U.S. 1241 (1984). 
3 Peoples Gas System, Inc. v. NLRB
, 629 F.2d at 45, citing Secs. 1(b) 
and 7 of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6545.  By dealing directly with an employee in derogation 
of the employee™s bargaining representative with respect 
to the employee™s benefits, 
including his retirement, and other terms and conditions 
of employment [Respondent 
violated] Section 8(a)(1) and S
ection 8(a)(5) and (1) of the 
Act. 
 The Respondent, The Henry Bierce Co.,
1 was ordered to rec-ognize and bargain collectively 
with the Union, Teamsters, 
Chauffeurs, Warehousemen and Helpers, Local Union No. 348 
a/w International Brotherhood of Teamsters, AFLŒCIO,
2 as the 
exclusive bargaining representative of the employees in the 
involved unit and, if an understanding is reached, embody such 
understanding in a signed agreement. 
In its decision, Henry Bierce Co
., 307 NLRB 622 (1992), the 
National Labor Relations Board (the
 Board), as here pertinent, 
affirmed my rulings, findings, an
d conclusions and adopted the recommended Order. 
Thereafter, the Respondent pe
titioned the United States 
Court of Appeals for the Sixth Circuit for review of the Board™s 
order, and the Board cross-petitioned for enforcement.  The 

court in Henry Bierce Co. v. NLRB
, 23 F.3d 1101 (1994), as 
here pertinent, concluded that 
the Respondent did not have an 
adequate opportunity to adduce evidence in support of its 
ﬁgood-faithﬂ doubt of the majority status of the union defense 
to the direct dealing allegation.  Accordingly, the court re-
manded the case to the Board for a determination as to whether 
the Respondent dealt directly with
 its employee in violation of 
Section 8(a)(5).
3 As noted in the Board™s orde
r remanding proceeding, dated 
June 6, 1995,  By letter dated November 29, 1994, the Board notified the 

parties that it had accepted the court™s remand and invited 
them to file statements of position regarding the issues raised 
by the remand.  The Respondent 
filed a statement of position 
with the Board.
4  The Board went on to indicate at pages 5 and 6 of its order as 

follows:  . . . reaffirmance of the Board™s earlier finding that the Re-

spondent engaged in unlawful direct dealing is warranted un-
less the Respondent prevails in 
its defense that at the time of 
its direct dealing with Morgan [the involved employee] it was 
not obligated to bargain with the Union because it possessed a 
reasonable, good-faith belief, based on objective evidence 
apart from the [unlawful] poll results, that the Union lacked 
majority support. 
 And the Board, on pages 8 and 9 of its order noted as follows: 
 In the present case, . . . the 
direct dealing violation, if 
found, will, under Sixth Circui
t as well as Board prece-
dent, warrant issuance of a bargaining order to restore the 
status quo ante.  As noted supr
a, the direct 
dealing allega-tion rises or falls depending on whether the Respondent 
                                                          
                                                           
1 Hereinafter referred to as the Respondent. 
2  Hereinafter referred to as th
e Union or  the Charging Party. 
3 The court specifically remanded th
e case for (1) further findings on 
the direct dealing allegation; and 
(2) imposition of an appropriate rem-
edy. 4 In it the Respondent argued that a remand hearing is unnecessary 
since there was no coercion, there was no direct dealing, and even if 
there was, it would not support the issuance of a bargaining order. 
lawfully withdrew recognition from the Union.  Thus the 
Board will find the direct de
aling violation if the Respon-
dent fails to establish its de
fense that it possessed a rea-
sonable, good-faith belief, 
based on objective evidence 
apart from the poll results, that the Union lacked majority 
support.  That same determination will control the remedy: 
if withdrawal of recognition was not lawful, a bargaining 
order will be necessary to restore the status quo ante.  
Therefore, a remand is necessary to provide the Respon-
dent an opportunity to present its defense.  Accordingly, 
IT IS ORDERED that the above-entitled proceeding is 
remanded to Administrative Law Judge John H. West to 
afford the Respondent an adequate opportunity to intro-

duce evidence regarding its defense that, at the time of its 
direct dealing with employee Morgan, it possessed a rea-
sonable, good-faith belief, 
based on objective evidence 
apart from the [unlawful] poll results, that the Union 
lacked majority support.  Thereafter, the judge shall make 
further findings and conclusions on the direct dealing alle-
gation, including, if necessary, credibility resolutions, and 
shall recommend an appropriate remedy consistent with 
this Order and the decision of the court of appeals. 
 The remand hearing was held in Akron, Ohio, on November 2, 1995.5  On the entire record thus made, including my obser-
vation of the demeanor of the w
itnesses, and after due consid-
eration of the briefs filed by 
counsel for the General Counsel 
and the Respondent on December 1, 1995, I make the following 
findings of fact and conclusions of law. 
At the 90-minute remand hearing the  Respondent called one 
witness, David W. Bierce, who 
is the general manager of the 
Respondent and who testified exte
nsively at the 1990 hearing in 
this proceeding.  In November 1995 Bierce testified that when 
he negotiated the May 1984 to April 1987 collective-bargaining 
agreement with the Union, th
e Respondent™s five drivers
6 were members of the Union but the 
Respondent™s yardman, Arnold 
George, was not;7 that the five drivers authorized the Respon-
dent to deduct union dues from th
eir paychecks and George did 
not; that between May 1984 a
nd April 1987 the Respondent hired four drivers or yardmen namely, Mark Noel in May 1984 
as a yardman, John Walker in September 1985 to replace 
Willard Jordan,
8 Gerald Bond in the fall 1986 to fill a vacancy 
 5 Counsel for General Counsel was not available for a conference 
call to set a date for the remand hearing from June 15Œ26, 1995.  When 
the conference call was held on June 27, 1995, he indicated that he 
would not be available for a hear
ing until October 3, 1995.  At my 
suggestion, the remand hearing was rescheduled from October 3 to 
November 2, 1995, when on September 25, 1995, there was neither a 
continuing resolution nor a appropr
iations bill and the Federal Gov-ernment was threatened with a shutdown to begin on October 2, 1995.  
A subsequent continuing resolution delayed the shutdown which oc-
curred on November 14, 1995.  A second Federal Government shut-

down occurred on December 16, 1995, 
and it lasted until January 8, 
1996. 
6 Henry Bauch, Howard Synder, Charles Morgan, Reese McAninch, 
and William Jordan. 
7 The unit includes ﬁyardmen.ﬂ  Bi
erce testified that George chose 
not to join the Union and therefore he did not receive the contract wage 

rate and he was not in the Un
ion™s pension or health plan. 
8 Bierce testified that notwithstanding
 art. 2, sec. 2 of the collective-
bargaining agreement it had with the Union, the Respondent did not 

give the Union equal opportunity with
 all other services to provide 
suitable applicants; and that no union 
representative raised this issue. 
 HENRY BIERCE CO.  655created by the retirement of Howard Snyder in December 1985, 
and Bob Papoi; on April 27, 1987, as a driver; that regarding 
the four above-described drivers or yardman who were hired by 
the Respondent between May 1984 and April 1987, the Re-
spondent not (1) did pay them th
e wage rate in the collective-
bargaining agreement, (2) did not place them in the Union™s 

pension plan or health and welfare program and (3) did not 
make any contributions to the Union™s severance fund or its 
charitable, education and recreation fund on their behalf; that 
neither the union steward, Bauch, nor any representative of the 
Union ever questioned the Respondent about the fact that these 
individuals and George were not members of the Union, had 
not authorized dues deductions 
and were not receiving the con-
tract wage rate or the benefits
 under the collective-bargaining 
agreement; that Bond and Papoi; did not authorize the Respon-
dent to deduct union dues and neither Bauch nor any union 
representative questioned this; that at the time of the last hear-
ing in January 1990 the Respondent called as witnesses 
Stroubel, Papoi, Bolton, and Wisel, all of who were either driv-
ers or yardmen, and all of who did not receive union benefits; 
that Stroubel, Bolton and Wisel, 
all of who were hired in 1988, did not authorize union dues deduc
tions and there was no effort 
by the Union to have their union dues deducted or have them 
receive union benefits; that he
 did not hear from the Union 
from April 1987 to August 1988,
9 that when Bauch voluntarily 
retired in December 1987 no successor steward was appointed; 
that contrary to the terms of the 1984Œ1987 collective-
bargaining agreement the Res
pondent did not post (a) daily 
accumulated hours of the employees to exhibit equalization, (b) 
the next days schedule for drivers, (c) seniority list, and (d) job 
vacancies; that neither Bauch nor a union representative ques-
tioned these failures to post; that
 no arbitrations were held and 
no grievances were filed from 1984 
to the time of the remand 
hearing; that between January and March 1989 the Respondent 
hired driver, Tom Rhoden, and transferred Alex Church from 
hardware (a nonunit position) to yardman and neither of these 
employees authorized the deduction of union dues nor did they 
receive union benefits; and that 
when he spoke to Morgan in 
March 1989 he, Bierce, was aware that Popoi, Thompson, 

Wisel and Stroubel had never 
met the Union Business Repre-
sentative Robert DeStefano.  Bierce also testified as follows 
with respect to why he did not believe that the Union repre-
sented the drivers or yardmen at the Respondent when he dealt 
directly with Morgan: 
 At the time I spoke with Mr. Morgan in March of 
1989, he was the last person at my business who was still 
authorizing dues deductions. 
Prior to that conversation, I had hired six new employ-
ees, none of whom were aut
horizing dues deductions and none of them were expressing any support or interest for 
the Union. 
Prior to that conversation with Mr. Morgan, there was 
a time period of 16 months that had elapsed since I had 
last spoken with Mr. DeStefano. 
Even when the contractŠwhen there was a bona fide 
labor agreement in place, the ‚84 to ‚87 contract, there 
                                                          
 9 When it was pointed out to counsel for the Respondent that this 
was in the record in the first heari
ng he indicated that he was not trying 
to ﬁrehash stuff that™s 
in the record.ﬂ  Subsequently it was pointed out 
to counsel for the Respondent that ev
idence he was attempting to put in 
the record regarding uniforms was al
so covered in my prior decision. 
were terms of that contract that were never enforced by 
Local 348. 
In December of ‚87, my union steward, Harry Bauch, 
retired.  There was no successor appointed.  That left me 
to deal directly with my employees from there on out. 
The conversation between Thompson and Bolton very 
clearly illustrated that my employees perceived no repre-
sentation by the union.  That was a guy saying whatŠ
excuse me, saying, ‚‚If there were a union at our place,™™ 
and the other guy responding, ‚‚If you want to screw up a 
good thing, try to get a union in here.™™  I think that clearly 
represented the sentiments of my employees. 
. . . . Prior to my conversation with Mr. Morgan, there was a 
substantial turnover at our business.  Four of our union 
employees had retired or left, due to illness.  There had 
been six people replaced.  Let™s say I hired six new people, 
none of which were authorizing any dues deductions. 
Even through there were breaches of the contract  on 
our part, there were never any grievances filed by Local 
348 against our company. 
. . . . Mr. Morgan was the sole union employee at the time I 
had the conversation with him. 
. . . . In a negotiation session with Mr. DeStefano in April of 
‚87, I asked him what he could do with regard to relief 
from non-union competition.  And his answer to me was 
that he knew that everybody at my business was not 
signed up for the union and he also knew that we weren™t paying scale.  And he said to me that as long as he didn™t 

have somebody at my place breathing down his neck, we 
could pretty well do whatever we wanted to. 
Lastly, a poll that we took in November of 1988 con-
firmed what I already knew, that the union did not repre-
sent my employees at that time. 
So, to summarize, in my conversation with Mr. Mor-
gan in March of ‚89, it was absolutely clear to me to me 

that the union did not represent a majority, or, for that mat-
ter, hardly anybody at my place of business at that time. 
 On cross-examination Bierce 
testified that since 1971 the 
Respondent never posted accumu
lated hours, schedules, a sen-iority list or job vacancies and this practice never changed; that 

the Respondent did not give to the union steward a copy of (1) 
who the Respondent was deducting dues for or, (2) a list of 
what wages the Respondent was paying its involved employ-
ees; that the Respondent did not 
tell the union steward or the 
Union that it was paying into a separate pension fund; that the 
Respondent never told the Union downtown when it hired 
someone new; that the Respon
dent never notified the union 
when the  Respondent began deducting the weekly rental fees 
from employees™ paychecks for uniforms; and that the Respon-
dent did not notify the Union when it transferred Church to the 
yardman position, which occurred after the Respondent had 
withdrawn recognition from the Union.   
At the remand hearing DeStefano testified on direct that dur-
ing the term of the 1984 through 1987 collective-bargaining 
agreement he was not made aware that any employees who 
were in the unit covered by the contract were not receiving the 
union rate; that he was never ma
de aware by the Respondent or 
any individual that there were employees who were working  at 

the  Respondent who were not members of the Union; that he 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 656was never made aware that dues were not being deducted from 
employees who were in the unit; that  there is a standard remit-
tance form and this is how the Union is informed when the  
Respondent has a new employee; and 
that he never said that he 
knew that the Respondent was not paying scale and there were 
employees not in the Union.  On cross-examination DeStefano 
testified that stewards only have that responsibility which is 
delegated by the Union and the onl
y responsibility that he dele-
gated to steward Bauch was to ha
ndle the vote of the employees 
at the Respondent regarding whether they ratified the contract; 
that Bauch also had the right to file a grievance or to help 
someone who files a grievance; th
at it was not part of Bauch™s job at the Respondent to police the collective-bargaining 
agreement; that if he, DeStefan
o, had knowledge of a violation 
of the collective-bargaining agreement then he would pursue 

the problem; and that Bauch never told him and he had no 
knowledge that the Respondent™s 
involved employees were not 
being paid union wages or provided union benefits. 
Contentions On brief, the Respondent contends that Local 348 had utterly 
failed to police the prior collective-bargaining agreement; that 
no union steward was appointed at the Respondent since De-
cember 1987; that Local 348 was not enforcing the union-security/checkoff clauses of the labor agreement; that there 
were no grievances or arbitratio
ns; that there had been an 18-
month hiatus in collective-barg
aining negotiations; that Local 
348 failed to contact bargaining unit members regarding a suc-
cessor collective-bargaining agreement; that there had been 
over a 100-percent turnover of
 employees between April 1984 
and March 1989, and none of the ﬁincumbents,ﬂ save one, had exhibited any support whatsoever for Local 348; that the ab-
sence of employee comment
s, other than the Thomp-
son/Boulton conversation, does not sound the death knell to the 

Respondent™s good-faith doubt in that there was not an influx 
of antiunion comments because, owing to Local 348™s complete 
abandonment, there was simply never any need; that there is no 
reason whythe  Respondent shoul
d not have thought Bauch was 
keeping DeStefano appraised of events at the Company; that 

while a bargaining order cannot issue 
 [i]t is crystal clear that the NLRB has no intentions of balanc-

ing its presumptive bargaining 
order against competing inter-
ests of Respondent™s employees,
 particularly given its edict 

that if Respondent is found to 
have violated the . . . [National 
Labor Relations Act (Act)] through ‚direct dealing™ with one 
of its employees, it must be 
met with a remedial bargaining 
order;  
 and that post-March 1989 evidence should have been received 
at the remand hearing and it should be considered. 
The General Counsel, on brief, argues that the burden of pre-
senting facts sufficient to rebut
 the presumption of majority 
status rests upon the party 
seeking such rebuttal, Petroleum 
Contractors, 250 NLRB 604 (1980); that in order to justify the 
serious step of the withdrawal of recognition without an elec-
tion, the Board requires that the basis on which an employer 
relies be objectively established, 
Pollock Mfg.,
 313 NLRB 562 
(1993); that in order to rebut the presumption of an incumbent 
union™s majority status, an empl
oyer must show by a prepon-
derance of the evidence either actual loss of majority support or 
objective factors sufficient to
 support a reasonable and good-faith doubt of the union™s majority status, 
Laidlaw Waste Sys-

tems, 307 NLRB 1211 (1992); that as indicated by the Board in 
United States Gypsum Co.
, 157 NLRB 652, 655 (1966), which 
cites 
Celanese Corp. of America
, 95 NLRB 664, 673 (1951):  
 There must, first of all, have been some reasonable grounds 

for believing that the union had lost its majority status since 
its certification.  And, secondly, the majority issue must not 
have been raised by the employer in a context of illegal anti-
union activities, or other conduct by the employer aimed at 
causing disaffection from the unio
n or indicating that in rais-
ing the majority issue the employer was merely seeking to 
gain time in which to undermine the union; 
 that an employer™s assertion of good-faith doubt that the union 
no longer represents a majority
 must be based on objective 
considerations and the employer™s mere assertion of it or proof 
of the employer™s subjective frame of mind is insufficient, 
Lay-
strom Mfg. Co.,
 151 NLRB 1482, 1484 (1965); that it is pre-
sumed that the union retains its majority status in the unit estab-
lished by its collective-bargaining agreement, even after the 
expiration of that agreement, 
Automated Business Systems
, 205 
NLRB 532 (1973); that in finding that the Respondent violated 
Section 8(a)(5) of the Act, the Board applied the standards gov-
erning previously established ba
rgaining relationships rather 
than those relating to initial organization situations; that the 

reasonable basis for the Respondent
™s serious doubt as to the 
Union™s continuing majority stat
us cannot be based on evidence 
obtained on the day of the trial, but must have been known to 

the Respondent at the time of its refusal to bargain and/or at the 
time it decided to withdraw reco
gnition of the Union because of 
its good faith as to the Union™s majority status, 
United Electric 
Co., 199 NLRB 603, 605 (1972); that absent any overt expres-
sions by the employees of dissatisfaction with the Union as 

their bargaining representative, the fact that there were periods 
when employees may not have chosen to become members 
cannot be taken as proof that, 
at such times, 
the employees no 
longer favored the union representation they had selected and 
that the presumption of continued majority status became inop-
erative, 
Harpeth Steel, Inc
., 208 NLRB 595 (1974); that it is 
well settled that after the expiration of a collective-bargaining 
agreement a union-security clause does not survive absent a 
contractual provision c
ontinuing the agreement, Trico Products 
Corp., 238 NLRB 1306 (1978); that the Respondent™s reliance 
on the lack of dues checkoffs cannot serve as a basis for a 
good-faith doubt as to the union™s majority status where it 
would have been unlawful for the Union to attempt to have the Respondent comply with that provision of the contract as the 
contract had expired; that there would have been no way for the 
Respondent to have known at the 
time that these employees did 
or did not support the Union on the basis of dues checkoffs; 
that the Board indicated in 
Club Cal-Neva, 231 NLRB 22, 
(1977), that the failure of a respondent to seek referrals has no 
bearing on the issue of whether a union does not represent a majority of employees since that is a matter solely within the 
respondent™s control, and the failur
e to file grievances does not 
establish union inactivity in the 
absence of any showing that 
substantial numbers of employ
ee grievances were being ig-nored; that the one employee comment noted at 
Bierce
, supra at 
632, is not evidence of lack of
 support for the Union since the 
Board will not find that an employer has supported its defense 

by a preponderance of the eviden
ce if the employee statements 
and conduct are not ﬁclear and coge
nt rejections of the union as 
a bargaining agent;ﬂ that statements must be convincing mani-

festations of a loss of majority support, 
Laidlaw Waste, supra;  HENRY BIERCE CO.  657that the Respondent has failed to establish that it had sufficient 
objective considerations to support a withdrawal of recognition 
and dealing directly with Morgan; and that accordingly, the 
remedy, as set forth in the Board order remanding proceeding 
should issue. Analysis 
Has the Respondent introduced evidence that ﬁat the time of 
its direct dealing with Morgan it was not obligated to bargain 
with the Union because it possessed a reasonable, good-faith 
belief, based on objective evidence, apart from the poll results, 
that the Union lacked majority support?ﬂ
10  In my opinion it has 
not.  It did not introduce such evidence at the January 1990 
hearing herein.
11 Obviously if it had, there would have been no 
need for this remand to me.  The evidence the Respondent in-

troduced at the very short remand hearing herein, contrary to 
the assertions of counsel fo
r the Respondent, was basically 
nothing more than a ﬁrehashﬂ of evidence introduced at the 
January 1990 hearing herein.  Although given another opportu-
nity to call additional witnesses and introduce additional evi-
dence on this matter.  The Respondent did neither.  Bierce, in 
testifying a second time, did little more than reiterate evidence 
placed in the record at the January 1990 hearing herein.
12 More                                                           
                                                                                             
10 At p. 6 of the Board™s order rema
nding proceeding.  In fn. 5 of this 
order the Board indicates as follows: 
The allegation of direct dealing is part and parcel of the al-
legation of withdrawal of rec
ognition.  That is, the direct 
dealing would be unlawful onl
y if the Respondent owed a 
bargaining obligation at the time of the direct dealing, i.e., 
only if the withdrawal of recognition were unlawful.  Thus, 
the Respondent™s defense to both allegations is the same, 
viz., it had a good-faith doubt of majority status. 
The Respondent withdrew recogniti
on from the Union in November 
1988. 
11 The following conclusions were reached by me at  632 of 
Henry Bierce Co., supra: 
None of the asserted basis indicating the Union™s asserted 
inactivity suffice to raise a reasonable good-faith doubt.  In-
deed, in my opinion, when the 
record is considered as a whole, they would not even meet the less stringent ‚‚loss of 
support™™ standard [set forth by the Court in 
Thomas Indus-
tries v. NLRB, 687 F.2d 863, 868 (6th Cir. 1982)].  In my 
opinion, Respondent has failed to establish that it had a 

good-faith doubt of the Union™s majority status reasonably 
premised upon objective considerations. 
And the Board in its footnote 3 at page 622 of that decision con-
cluded as follows: 
[n]o . . . factors indicating a change in employee senti-
ments, supports the Respondent™s contentions that it had 
substantial, objective evidence of a loss of support here.  In-
deed, the Respondent mustered only one negative employee 
comment as evidence that em
ployee attitudes toward the 
Union had changed. 
While these conclusions refer to th
e poll, it was taken in the same 
month and just before the Respon
dent withdrew recognition of the 
Union. 
12 His testimony on direct took about 45 minutes.  The few matters 
he covered for the first time at the remand hearing fall into one of the 
categories covered in my first decision herein.  For example, the Re-

spondent™s failure to give the Unio
n equal opportunity with all other 
sources to provide suitable applicants falls into one of the categories 

already treated, namely, breaches of
 the collective-bargaining agree-
ment by the Respondent.  Bierce™s 
most recent testimony would not 
change my conclusions with respect
 to whether the breaches are objec-
tive evidence that the Un
ion lacked majority support.  Additionally, as 
pointed out by counsel for General Counsel, Board in 
Club Cal-Neva, than once it had to be pointed out
 to counsel for the Respondent 
at the remand hearing that testimony he was eliciting from 
Bierce covered evidence which was already placed in the re-
cord in January 1990 and treated in my prior decision herein. 
On brief, the Respondent takes the position that once suffi-
cient evidence is presented to cast doubt on the Union™s major-
ity status, the burden of proof sh
ifts to the General Counsel to 
prove that, on the critical date, 
the Union in fact represented a 
majority of the involved employ
ees.  This does not accurately 
reflect the Board™s position which was clearly set forth in 
Automated Business Systems
, 205 NLRB 532 (1973).  There the 
Board in footnote 18 pointed out that the Court of Appeals for 
the Sixth Circuit in NLRB v. Dayton Motels
, 474 F.2d 328 (1973), applied existing law when the court concluded ﬁ[a] 
good-faith doubt exculpates the employer even if the Union in 
fact represented a majority of the employees.ﬂ 
In Bartenders Assn. of Pocatello
, 213 NLRB 651, 651Œ652 
(1974), the Board set forth the legal principals involved herein 
as follows:  The underlying legal principles to be applied in situa-
tions where an employer seeks to withdrawn recognition 

from an established bargaining representative are well 
summarized in 
Terrell Machine Company
, 173 NLRB 
1480, 1480-81 (1969), enfd. 427 F.2d 1088 (C.A. 4, 1970), 
where the Board stated: 
 It is well settled 
that a certified union, upon expiration 
of the first year following its certification, enjoys a re-

buttable presumption that its majority representative 
status continues.
1  This presumption is designed to 
promote stability in coll
ective-bargaining relation-
ships, without impairing the free choice of employees.
2  Accordingly, once the presum
ption is shown to be op-erative, a prima facie case is established that an em-
ployer is obligated to bargain and that its refusal to do 
so would be unlawful.  Th
e prima facie case may be 
rebutted if the employer affirmatively establishes ei-

ther (1) that at the time of the refusal the union in fact 
no longer enjoyed majority representative status;
3 or 
(2) that the employer™s refusal was predicated on a 
good-faith and reasonably grounded doubt of the un-
ion™s continued majority status.  As to the second of 
these, i.e., ‚‚good faith doubt
,™™ two prerequisites for 
sustaining the defense are that the asserted doubt must 

be based on objective considerations
4 and it must not 
have been advanced for the purpose of gaining time in 
which to undermine the union.
5  [This second point 
means, in effect, the asser
tion of doubt must be raised 
‚‚in a context free of unfair labor practices.™™  See 
Nu-Southern Dyeing & Finishing, Inc
., 179 NLRB 573, fn. 
1 (1969), enfd. in
 part 444 F.2d 11 (C.A. 4, 1971).] 
______________________________ 
    1 Celanese Corporation of 
America, 95 NLRB 664, 671Œ672. 
   2 Id. 
   3 ‚Majority representative status™ means that a majority of 
employees in the unit wish to have the union as their repre-
sentative for collective-bargaining purposes.  Id. 
 supra, concluded that the failure of
 the Respondent to seek referrals 
from the Union has no bearing on the issue at hand here since that is a 
matter solely within the Respondent™s control.  This conclusion is not 
negated by the fact that in that case there was no provision in the con-
tract calling for such referrals. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 658   4 See Laystrom Manufacturing Company
, 151 NLRB 1482, 
1484, enforcement denied on other grounds (sufficiency of 
evidence) 359 F.2d 799 (C.A. 7, 1966); 
United Aircraft Cor-poration
, 168 NLRB No. 66 (TXD); 
N.L.R.B. v. Gulfmont 
Hotel Company, 362 F.2d 588 (C.A. 5, 1966), enfg. 147 
NLRB 977.  And cf. 
United States Gypsum Company
, 157 
NLRB 652. 
   5 C & C Plywood Corporation
, 163 NLRB No. 136; 
Bally Case and Cooler, Inc
. 172 NLRB No. 106. 
 The above principles set out in 
Terrell 
are equally ap-
plicable whether the union has been certified by the Board, 
or, as here, recognized as the bargaining representative of 
the employees by Respondent without Board certification.
3  In the latter situation, the existence of a prior contract, 
lawful on its face, raises a dual presumption of majorityŠ
a presumption that the union was the majority representa-
tive at the time the contract was executed, and a presump-
tion that its majority continued at least through the life of 
the contract.
4  Following the expiration of the contract, as 
here, the presumption conti
nues and, though rebuttable, the burden of rebutting it rests on the party who would do 
so,5 here Respondent. 
_____________________________ 
    3 See Emerson Manufacturing Company, Inc
., 200 NLRB 
148 (1972); 
Cantor, Bros., Inc
., 203 NLRB 774 (1973). 
   4 Shamrock Dairy, Inc., et al.,
 119 NLRB 998 (1957), and 
124 NLRB 494 (1959), enfd. 280 F.2d 665 (C.A.D.C.), cert. de-
nied 364 U.S. 892 (1960). 
   5 Barrington Plaza and Tragniew, Inc
., 185 NLRB 962 
(1970), enforcement denied on other grounds sub nom. 
N.L.R.B. 
v. Tragniew, Inc., and Consolidated Hotels of California,
 470 
F.2d 669 (C.A. 9, 1972). 
 Bierce™s testimony regarding wh
ey he did not believe that 
the Union represented the drivers and yardmen at the Respon-
dent when he dealt directly wi
th Morgan is quoted above.  As 
noted above, these matters have al
ready been treated in my first 
decision herein.  Nonetheless, 
some of Bierce™s remand testi-
mony warrants comment herein. 
 Contrary to Bierce™s position, 
there is no requirement that 
employees ﬁexpressﬂ support or 
interest in the Union.  And certainly, the lack of such expres-
sions cannot be construed as a 
convincing manifestation of a 
loss of majority support.  The re
tirement of steward Bauch did 
not, as Bierce testifies, leave h
im to deal directly with the Re-
spondent™s unit employees regard
ing matters whicih he should 
have resolved with DeStefano.  Turnovers in a nonstrike situa-
tion and the fact that employees hired before April 30, 1987, 
did not authorize dues deductions 
cannot serve as a basis for a 
good-faith doubt.  
Triplett Corp., 234 NLRB 985 (1978), and 
United Electric Co
., 199 NLRB 603 (1972).  And after the 
1984Œ1987 collective-bargaining agreement expired the union-
security provision was no longer effective and there was not 
even an obligation to deduct dues. 
 As indicated by the Board in 
Club Cal Neva
, 231 NLRB 22, 24 (1977), ﬁ[t]he failure to file 
grievances does not establish uni
on inactivity in the absence of 
any showing that substantial numbers of employee grievances 

were being ignored.ﬂ  And the fact
 that Bierce now testifies that 
when he dealt directly with Morgan he, Bierce, was aware that 
four specified employees had 
never met DeStefano does not, 
either standing alone or considered in conjunction with other 
evidence of record, warrant a finding that the  Respondent had 
a reasonable good-faith belief ba
sed on objective evidence that 
the Union lacked majority support. 
 It is noted that Bierce is not 
now testifying that he had this
 knowledge when the Respondent 
withdrew recognition from the Union in November 1988.  The 
fact that Bierce did not give the Union notice that the Respon-
dent was breaching the collective-bargaining agreement un-
dermines its position regardin
g the inactivity of the Union.
13 For the reasons set forth (1) in my prior decision herein, (2) 
above, and (3) in the General 
Counsel™s brief on remand as 
described above, the Respondent
 has not met in a burden of proof.  The factors cited by the Respondent, whether considered 
individually or collectively, do not constitute sufficient objec-
tive considerations to warrant a good-faith doubt of the Union™s 
continued majority support.  Therefore, the Respondent™s with-
drawal of recognition and direct 
dealing with Morgan violated the Act as alleged. 
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act, and ha
s at all times 
since about 1974 
been the representative for purposes of collective bargaining of 
a majority of the employees in the appropriate unit consisting 
of all mixer drivers (agitator and nonagitator), building supply 
drivers (single axle and multiple axle), warehousemen, yard-
men, batchmen (manual control) and owner operators, but ex-

cluding all office clerical empl
oyees, professional employees, 
guards and supervisors as defined in the Act. 
3.  By conducting a poll among
 its employees in November 
1988 concerning whether they desired to be represented by the 
Union without giving advance no
tice to the Union of the time and place the poll was conducted,
 the Respondent refused to 
bargain with the Union in violation of Section 8(a)(5) and (1) of 
the Act. 
4.  By withdrawing recognition from the Union in November 
1988, the Respondent refused to bargain with the Union in 
violation of Section 8(a)(5) and (1) of the Act. 
5.  By dealing directly with an
 employee in derogation of the 
employee™s bargaining representative with respect to the em-
ployee™s benefits, including his re
tirement, and other terms and 
conditions of employment in vi
olation of Section 8(a)(1) and 
(5) of the Act. 
The foregoing unfair labor practices affect commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
THE REMEDY Having found that the Respondent has committed unfair labor 
practices, I shall order it to cease and to take affirmative action 
designed to effectuate the policies of the Act.  I shall recommend 
that the Respondent be ordered to recognize and, on request, 
bargain with the Union as the bargaining representative of the 
employees in the appropriate unit and put in writing and sign any 
agreement reached on terms and conditions of employment and 
to post appropriate notices. 
                                                          
 13 DeStefano™s above-described direct testimony on remand regard-
ing what he was not made aware of a
nd what he did not say is credited.  
Bierce admitted that the Respondent 
did not give the Union or the 
steward actual notice of the fact th
at the Respondent was breaching the 
collective-bargaining agreement.  And other than referring to its long 
standing policy of not posting certa
in items, the Respondent did not 
even attempt to show how the Unio
n would have obtained constructive 
notice.  HENRY BIERCE CO.  659On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
14 ORDER ON REMAND The Respondent, The Henry Bierce Co., Akron, Ohio, its of-
ficers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Refusing to bargain with the Union as the exclusive bar-
gaining representative of all of the employees in the unit de-
scribed below by failing to pr
ovide the Union with reasonable advance notice of the time and place of the poll of unit employ-
ees taken for the purpose of determining their desire for contin-ued representation by the Union; by conducting an unlawful 
poll for such purpose; by unl
awfully withdraw
ing recognition 
from the Union; and by dealing di
rectly with an employee over 
benefits, including his retiremen
t, and other terms and condi-
tions of employment. 
(b)  In any like or related manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Recognize and, on request, bargain collectively with 
Teamsters Chauffeurs, Teamster
s, Warehousemen and Helpers, Local Union. No. 348 a/w International Brotherhood of Team-
sters, AFLŒCIO, as the exclusive bargaining representative of 
the employees in the following appropriate bargaining unit and, 
if an understanding is reached,
 embody such understanding in a 
signed agreement: 
 [A]ll mixer drivers (agitator and nonagitator), building supply 
drivers (single axle and multiple axle), warehousemen, yard-
men, batchman (manual control) and owner operators, but ex-
cluding all office clerical employees, professional employees, 
guards and supervisors as defined in the Act. 
 (b)  Post at its Akron, Ohio facility copies of the attached no-
tice marked ﬁAppendix.ﬂ15  Copies of the notice, on forms pro-
vided by the Regional Director for Region 8, after being signed 
by the Respondent™s authorized 
representative, shall be posted 
by the Respondent immediately upon receipt and maintained 
for 60 consecutive days in conspicuous places including all 
places where notices to employees are customarily posted.  
Reasonable steps shall be taken by the Respondent to ensure 
                                                          
 14 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
15 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
that the notices are not altered, defaced, or covered by any other 
material. 
(c)  Notify the Regional Director in writing within 20 days 
from the date of this Order what steps the Respondent has taken 
to comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT 
refuse to bargain with the Teamsters, Chauffeurs, 
Warehousemen and Helpers, Local Union No. 348 a/w Interna-
tional Brotherhood of Teamsters, AFLŒCIO as the exclusive 
bargaining representative of all of the employees in the unit 
described below by failing to provide the Union with reason-
able advance notice of the time and place of the poll of unit 
employees taken for the purpose of
 determining their desire for 
continued representation by the Union; by conducting an 

unlawful poll for such purpose; by unlawfully withdrawing 
recognition from the Union; and by
 dealing directly with an 
employee over benefits, includ
ing his retirement, and other 
terms and conditions of employment. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL 
recognize and, on request, 
bargain collectively with 
Teamsters, Chauffeurs, Warehousemen and Helpers, Local 
Union No. 348 a/w International Brotherhood of Teamsters, 
AFLŒCIO, as the exclusive bargaining representative of the 
employees in the following appropriate bargaining unit and, if 
an understanding is reached, embody such understanding in a 
signed agreement: 
 [A]ll mixer drivers (agitator and nonagitator), building supply 
drivers (single axle and multiple axle), warehousemen, yard-
men, batchman (manual control) and owner operators, but ex-
cluding all office clerical employees, professional employees, 
guards and supervisors as defined in the Act.  
 THE HENRY 
BIERCE 
COMPANY
   